Lewis, J.
On the hearing of a petition for certiorari brought by a defendant for the purpose of setting aside a verdict rendered for the-plaintiff by a jury in a justice’s court in a trover case, it is error for the judge to overrule the petition. The proper course in such a. case is for the judge of the superior court to set aside the verdict,, and to direct the justice of the peace,, in whose court the suit was originally instituted, to.dismiss the plaintiff’s action for want of jurisdiction. Blocker v. Boswell, 109 Ga. 230.

Judgment reversed.


All the Justices concurring.